Case 2:20-cv-08035-SVW-JPR Document 74-3 Filed 12/10/20 Page 1 of 2 Page ID #:210




 1   Benjamin Taylor (SBN: 240636)
     btaylor@taylorlawfirmpc.com
 2   THE LAW OFFICES OF BENJAMIN TAYLOR
     A Professional Corporation
 3   1880 Century Park East, Suite 714
     Los Angeles, CA 90067
 4   Telephone: (310) 201 – 7600
     Facsimile: (310) 201 – 7601
 5
     Amiad Kushner (pro hac vice)
     Akushner@seidenlegal.com
 6
     Jake Nachmani (pro hac vice)
     jnachmani@seidenlegal.com
 7
     Seiden Law Group, LLP
     469 Seventh Avenue, 5th Fl.
 8   New York, NY 10018
     Telephone: (646) 766 – 1914
 9   Facsimile: (646) 304 – 5277
10   Attorneys for Plaintiff/Counter-Defendant,
     Hong Liu
11

12                     UNITED STATES DISTRICT COURT FOR
                      THE CENTRAL DISTRICT OF CALIFORNIA
13                             WESTERN DIVISION
14
     HONG LIU,                                Case No: 2:20-cv-08035-SVW-JPR
15
                  Plaintiff,
                                              [PROPOSED]      ORDER     ON
16                                            MOTIONS BY PLAINTIFF HONG
                         v.                   LIU TO DISMISS AND STRIKE
17

18   FARADAY&FUTURE INC.,                     Hearing:
     SMART KING LTD., JIAWEI                  JUDGE: Hon. Stephen V. Wilson
19                                            DATE:    February 8, 2021
     WANG, and CHAOYING DENG                  TIME:    1:30 p.m.
20                                            CTRM: 10A
21                Defendants.
22
     FARADAY&FUTURE INC.,
23

24
                  Counterclaimant,

25                       v.
26   HONG LIU,
27                Counter-Defendant.
28
                                                 1
                         PROPOSED O RDER ON M OTIONS TO DISMISS AND STRIKE
                                CASE NO.: 2:20-CV-08035-SVW-JPR
Case 2:20-cv-08035-SVW-JPR Document 74-3 Filed 12/10/20 Page 2 of 2 Page ID #:211




 1
                                               ORDER
 2
             Plaintiff/Counter-Defendant Hong Liu’s (“Plaintiff” or “Liu”) Motion to
 3
     Dismiss Defendant/Counterclaimant Faraday&Future Inc.’s (“Faraday”) first and
 4
     fourth causes of action in its Counterclaim and Plaintiff’s Motion to Strike Faraday’s
 5
     and Defendant Smart King Ltd.’s (“Smart King”) second affirmative defense in their
 6
     Answers to Plaintiff’s Complaint came before the Court for hearing on February 8,
 7
     2021.
 8
             Having considered the moving and opposition papers, arguments, and all other
 9
     matters presented to the Court, the Court finds that Faraday’s first and fourth causes
10
     of action in its Counterclaim are insufficiently pled and Faraday’s and Smart King’s
11
     second affirmative defense their Answers are insufficiently pled.
12

13
             IT IS HEREBY ORDERED that Plaintiff’s Motion to Dismiss and Motion to

14
     Strike are GRANTED, and Faraday’s first and fourth causes of action in its

15
     Counterclaim are dismissed and Faraday’s and Smart King’s second affirmative

16   defense is stricken.
17

18
     Dated:
19

20
                                        Hon. Stephen V. Wilson
                                        Judge, United States District Court
21

22

23

24

25

26

27

28
                                                    2
                            PROPOSED O RDER ON M OTIONS TO DISMISS AND STRIKE
                                   CASE NO.: 2:20-CV-08035-SVW-JPR
